Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) An electrical connector housing comprising at least one locking clip which is pivotably mounted by a bearing pin, the at least one locking clip having a locking region and an actuating region for moving the locking clip between an unlocked clip position and a locked clip position, wherein the electrical connector housing is lockable to a mating electrical connector housing by the locking region of the locking clip when moving the locking clip from the unlocked clip position to the locked clip position, wherein the locking clip further comprises a locking device separate and distinct from the locking region, which locking device is movable between a latched position and an unlatched position, wherein pivoting movement of the locking clip away from the locked clip position is prevented when the locking device is in the latched position, and wherein the locking device includes a user-manipulable actuating head accessible at an upper side of the actuating region of the locking clip remote from the locking region to selectively move the locking device from the latched position to the unlatched position to release the locking device from preventing the pivoting movement of the locking clip.
(Claim 10) A method for employing an electrical connector housing comprising at least one locking clip which is pivotably mounted by a bearing pin, the at least one locking clip having a locking region and an actuating region for moving the locking clip between an unlocked clip position and a clip position, the locking clip further comprising a locking device separate and distinct from the locking region, which locking device is movable between a latched position and an unlatched position, wherein pivoting movement of the3Application No. 16//760,367Reply to Office Action Dated October 18, 2021 locking clip away from the locked clip position is prevented when the locking device is in the latched position, and wherein the locking device includes a user-manipulable actuating head accessible at an upper side of the actuating region of the locking clip remote from the locking region to selectively move the locking device from the latched position to the unlatched position to release the locking device from preventing the pivoting movement of the locking clip, the method comprising: mating the electrical connector housing in an exact fit to a mating electrical connector housing in a plug-in direction; and pivoting the at least one locking clip conversely to the plug-in direction of the electrical connector housing, as a result of which the locking region of the locking clip engages over a bearing pin of the mating electrical connector housing, and as a result of which the locking device secures the locking clip in the locked clip position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/17/2022